Title: To George Washington from Petersburg, Va., Citizens, 1 August 1795
From: Citizens of Petersburg, Virginia
To: Washington, George


          
            [Petersburg, 1 Aug. 1795]
          
          At a numerous and respectable meeting of the Citizens of Petersburg and the adjacent Counties, at the Court-house in the town of Petersburg, on Saturday the first of August 1795, for the purpose of expressing their opinion of the late treaty of Amity, Commerce & Navigation, between his Britannic majesty, and the United States of America.
          Genl Jones was chosen Chairman, & Wm Whitlocke Secretary.
          Sundry resolutions, which had been prepared by Mr George Hay, were then offered to the meeting, & being twice read, and duly considered, were unanimously adopted, as follows.
          “1—Resolved, as the opinion of this meeting, that a strict adherence to the principles of the constitution, ought at all times to be regarded as the first duty of public Officers in every department: and that it is the right of the people, not only to guard against the exercise of a power which has not been deligated, but to see that a power confided to the three branches of Congress collectively, shall not be assumed by one only, or by two of them. The members of this meeting conceive that the constitution of the United States, has empowered Congress, and not the President and Senate,
          “To regulate commerce with foreign nations, and among the

several States, and with the Indian tribes”—“To establish an uniform rule of naturalization”—“to define & punish piracies”— “to declare war &c. and make rules concerning Captures on land and water”—and, “to lay and collect taxes, duties, excises and imposts,” and therefore that, So much of the 3d 12th 13th 14th and 15th articles of the treaty now under consideration, as respects the regulation of trade—So much of the 2d article as gives to a british subject, the rights of a natural born Citizen of the United States without the previous residence and other requisites enumerated in the late act of Congress—So much of the 21st article as defines and punishes an act therein pronounced to be piracy—So much of the 17th article as makes a rule in cases where Vessels shall be captured or detained, on suspicion of having enemy’s property on board; and so much of the 3d and 15th articles as contains a surrender by two branches of the government of the United States of a right, entrusted to the whole congress, of laying duties and imposts on british and other Vessels at discretion, Are contrary to the constitution; and that the ratification of these clauses would be absolutely void.
          The members composing this meeting, view with no less astonishment than concern, the contempt manifested by the Senate for the constitution of the United States in advising the President, to ratify provisionally a treaty, which violates the essential principles of our government, and excludes the house of representatives from an exercise of powers expressly given to them, as well as to the President & Senate: They are of opinion that the conduct of the Senate demands the serious attention of every real friend to the Union; and that an attempt so daring and so dangerous, calls for the most pointed and unequivocal censure from the people.
          2—Resolved as the opinion of this meeting that the idea on which this treaty is founded, of “terminating the differences between the United States and Great Britain without reference to the merits of their complaints and pretensions,” is as fallacious as it is new: that it is contrary to the principles sanctioned by the executive in the correspondence between the late Secretary of State and Mr Hammond, and ought to be reprobated by a nation which regards either its honor or its interests. It is also the opinion of this meeting, that the silence of this treaty, with respect to the Slaves & other property carried off by the british

troops contrary to the 7th article of the definitive treaty, is in the highest degree reprehensible: because a claim for compensation on this account being a matter of difference ought even under the idea abovementioned, to have been brought forward: because such a claim is founded on an express obligation created by the treaty of 1783, as well as in justice and good faith; and because in the correspondence abovementioned between the late Secretary and Mr Hammond this claim is ranked not among those things which are of “smaller concern” and may therefore “be passed over,” but “insisted on” as one “rendered indispensible by justice to individuals or by public policy.”
          3—Resolved also, as the opinion of this meeting, that the 2d article of the treaty under consideration is materially defective, because it does not contain a stipulation on the part of Great Britain to pay to the United States a reasonable compensation for the various losses sustained, & expences incurred, by the detention of the Western posts: that it is vague, in not defining the precincts and jurisdiction of the said posts: and so absurd in requiring the Co-operation of the United States and the Governor general, in making previous arrangements, concerning the delivery of them, that a belief must be indulged, that a bona fide execution of this part of the treaty, was neither intended by the british minister, nor expected by our own.
          4. Resolved also, as the opinion of this meeting, that an independent people ought not to conclude a treaty of any kind with any nation, but on terms of perfect equality: They regard this as a sacred principle, from which every consideration of honor and interest forbids this Country to depart. Under this impression, they view with abhorrence a treaty, the stipulations of which, even after the 12th article shall be removed, so unequivocally admit the pretensions of Great Britain to a monopoly of commercial advantages to be well founded.
          5. Resolved also, as the opinion of this meeting, that the 6th article is unjust in principle, and will be pernicious in effect: unjust, because a government is not responsible for the acts of its citizens, unless it ratifies or approves them, and the debts now to be paid by the United States were due from private individuals previous to the adoption of the federal system; and because the present government, instead of throwing impediments in the way of the recovery of british debts, has organized Courts, whose

only employment has been to enforce the payment of them: And pernicious, because, the circumstances which Shall entitle a creditor to redress before the Commissioners, are not enumerated, as they might easily have been, and thus great latitude is left for the exercise of discretionary powers; because it cannot be presumed that the real debtors will appear before commissioners at a distance, to controvert claims, in which they are no longer interested, and thus a door will be opened to frauds, the extent of which exceeds calculation; and because it tends to a wanton accumulation of the public debt, already swelled to a Size beyonds the fears of the friends, or the hopes of the enemies of the union.
          6. Resolved also, as the opinion of this meeting, that the 7th article is defective, because it does not contain an express recognition of the illegality of the orders which were issued by the British ministry in 1793 and which occasioned the captures complained of by the United States; and because it obliges the United States to pay for Vessels taken within their limits and jurisdiction, tho’ they are not bound to France or to any other nation in like manner by their treaties with them; And altho’ in cases of the same nature which may hereafter occur, the 25th article obliges the United States, not to pay, but only to use their best efforts to obtain satisfaction from the offending party.
          7. Resolved, as the opinion of this meeting, that in the event of a war or national difference, it may be both just and politic to sequester & even confiscate debts due in this Country to the individuals of a nation at war with the United States, and that, if this power could be relinquished, sound policy requires, that in the present situation of affairs it should be retained.
          8. Resolved, as the opinion of this meeting, that as by the law of nations according to the modern conventions, and by the treaties between the United States and the French, the Dutch, the Swedes and the Prussians, free ships make free goods, the 17th article of this treaty which subjects french property in American bottoms to seizure, deserves the most pointed reprobation; because it will immediately deprive the American merchants of the benefit of carrying the goods of nations at war with Great Britain—because in case of a war between the United States and France, which the people forbid! American property in british

neutral vessels would be secure; and because in the present state of affairs, it will produce such injury to the French, as will give them just cause of resentment against the partial policy of the American government.
          9. Resolved, as the opinion of this meeting, that the stipulation in the 18th article making Ship-timber, tar, hemp, sails and copper, contraband of war, which are free by our treaties with other nations, is unnecessarily hurtful to the trade of the United States & manifests the same unfriendly temper to the French.
          The members of this meeting are also of opinion that all good citizens should express their decided disapprobation of the 2d clause of the 18th article, which authorizes, tho’ not in words, yet in substance, the Seizure of American vessels carrying provisions to France.
          The members of this meeting solemnly declare their abhorrence of a concession so incompatible with the object of the late embassy—So derogatory to the honor—So injurious to the interests of America, and so openly and pointedly hostile to the cause of France. They detest a war; they consider it as treason against the happiness of man; but they would chearfully endure all the calamities which it produces, rather than in any shape accessary to a combination, which is the Scourge of Europe and the dishonor of the world.
          10. Resolved therefore, as the opinion of this meeting, that this treaty ought not to be ratified by the President & Senate of the United States even if the british King should consent to a suspension of so much of the 12th article as respects the trade to be carried on between the United States and the british West India Islands.”
          On motion, Resolved that the chairman of this meeting
          be requested, to adopt such methods as he judges best, to furnish the President with a copy of the above Resolutions.
          
            (Signed)Jos: Jones, Chairman
          
          Attest,  William Whitlocke Secretary
        